Exhibit 10.1

 



 

SUBSCRIPTION AGREEMENT

 

Jaws Acquisition Corp.
1601 Washington Avenue, Suite 800
Miami Beach, Florida 33139

 

Ladies and Gentlemen:

 

This Subscription Agreement (this “Subscription Agreement”) is being entered
into as of the date set forth on the signature page hereto, by and between Jaws
Acquisition Corp., a Cayman Islands exempted company (“Jaws”), and the
undersigned subscriber (the “Investor”), in connection with the Business
Combination Agreement, dated as of the date hereof (as may be amended,
supplemented or otherwise modified from time to time, the “Transaction
Agreement”), by and among Jaws, Primary Care (ITC) Intermediate Holdings, LLC, a
Delaware limited liability company (the “Company”), Jaws Merger Sub, LLC, a
Delaware limited liability company (“Merger Sub”) and the other parties thereto,
pursuant to which, among other things, Merger Sub will merge with and into the
Company, with the Company as the surviving company in the merger and, after
giving effect to such merger, becoming a subsidiary of Jaws, on the terms and
subject to the conditions therein (such merger, the “Transaction”).  In
connection with the Transaction, Jaws is seeking commitments from interested
investors to purchase, following the Domestication (as defined below) and prior
to the closing of the Transaction, shares of Jaws’ common stock, par value
$0.0001 per share (the “Shares”), in a private placement for a purchase price of
$10.00 per share (the “Per Share Purchase Price”). On or about the date of this
Subscription Agreement, Jaws is entering into subscription agreements (the
“Other Subscription Agreements” and together with the Subscription Agreement,
the “Subscription Agreements”) with certain other investors (the “Other
Investors” and together with the Investor, the “Investors”), severally and not
jointly, pursuant to which the Investors, severally and not jointly, have agreed
to purchase on the closing date of the Transaction, inclusive of the Shares
subscribed for by the Investor, an aggregate amount of up to 80,000,000 Shares,
at the Per Share Purchase Price, in which the Company raises an aggregate of
$800,000,000.

 

Prior to the closing of the Transaction (and as more fully described in the
Transaction Agreement), Jaws will domesticate as a Delaware corporation in
accordance with Section 388 of the General Corporation Law of the State of
Delaware and Part XII of the Cayman Islands Companies Law (2020 Revision) (the
“Domestication”). The aggregate purchase price to be paid by the Investor for
the subscribed Shares (as set forth on the signature page hereto) is referred to
herein as the “Subscription Amount.”

 

In connection therewith, and in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, each of the Investor and
Jaws acknowledges and agrees as follows:

 

1.       Subscription. The Investor hereby irrevocably subscribes for and agrees
to purchase from Jaws the number of Shares set forth on the signature page of
this Subscription Agreement on the terms and subject to the conditions provided
for herein. The Investor acknowledges and agrees that the Investor’s
subscription for the Shares shall be deemed to be accepted by Jaws only when
this Subscription Agreement is signed by a duly authorized person by or on
behalf of Jaws; Jaws may do so in counterpart form. The Investor acknowledges
and agrees that, as a result of the Domestication, the Shares that will be
issued pursuant hereto shall be shares of common stock in a Delaware corporation
(and not, for the avoidance of doubt, ordinary shares in a Cayman Islands
exempted company).

 

2.       Closing. The closing of the sale of the Shares contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the date of, and substantially
concurrently with and conditioned upon the effectiveness of, the Transaction.
Upon (a) satisfaction or waiver of the conditions set forth in Section 3 below
and (b) delivery of written notice from (or on behalf of) Jaws to the Investor
(the “Closing Notice”), that Jaws reasonably expects all conditions to the
closing of the Transaction to be satisfied or waived on a date that is not less
than five (5) business days from the date on which the Closing Notice is
delivered to the Investor, the Investor shall deliver to Jaws, three (3)
business days prior to the closing date specified in the Closing Notice (the
“Closing Date”), the Subscription Amount by wire transfer of United States
dollars in immediately available funds to the account(s) specified by Jaws in
the Closing Notice. On the Closing Date, Jaws shall issue a number of Shares to
the Investor set forth on the signature page to this Subscription Agreement and
subsequently cause such Shares to be registered in book entry form in the name
of the Investor (or its nominee) or as otherwise directed by the Investor, free
and clear of any liens or other restrictions (other than those arising under
state or federal securities laws), on Jaws’ share register; provided, however,
that Jaws’ obligation to issue the Shares to the Investor is contingent upon
Jaws having received the Subscription Amount in full accordance with this
Section 2. For purposes of this Subscription Agreement, “business day” shall
mean a day, other than a Saturday or Sunday, on which commercial banks in New
York, New York and Boston, Massachusetts are open for the general transaction of
business. In the event the Closing Date does not occur within one business day
after the expected closing date set forth in the Closing Notice, Jaws shall
promptly (but not later than two business days thereafter) return the
Subscription Amount to the Investor, and any book entries shall be deemed
cancelled.

 



 

 

 

3.       Closing Conditions.

 

a.       The obligation of the parties hereto to consummate the purchase and
sale of the Shares pursuant to this Subscription Agreement is subject to the
following conditions:

 

(i)       no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby;

 

(ii)       no suspension of the offering or sale of the Shares shall have been
initiated or, to Jaws’ knowledge, threatened by the SEC; and

 

(iii)       (A) all conditions precedent to the closing of the Transaction under
the Transaction Agreement shall have been satisfied (as determined by the
parties to the Transaction Agreement and other than those conditions under the
Transaction Agreement which, by their nature, are to be satisfied at the closing
of the Transaction, including to the extent that any such condition is dependent
upon the consummation of the purchase and sale of the Shares pursuant to this
Subscription Agreement) or waived and (B) the closing of the Transaction shall
be scheduled to occur concurrently with or on the same date as the Closing.

 

b.       In addition to the conditions set forth in Section 3(a), the obligation
of Jaws to consummate the issuance and sale of the Shares pursuant to this
Subscription Agreement shall be subject to the condition that all
representations and warranties of the Investor contained in this Subscription
Agreement are true and correct in all material respects (other than
representations and warranties that are qualified as to materiality, which
representations and warranties shall be true in all respects) at and as of the
Closing Date (unless they specifically speak as of an earlier date, in which
case they shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality, which
representations and warranties shall be true in all respects) as of such date),
and consummation of the Closing shall constitute a reaffirmation by the Investor
of each of the representations and warranties of the Investor contained in this
Subscription Agreement as of the Closing Date.

 

c.       In addition to the conditions set forth in Section 3(a), the obligation
of the Investor to consummate the purchase of the Shares pursuant to this
Subscription Agreement shall be subject to the following conditions: (i) that
all representations and warranties of Jaws contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect (as defined herein) and the representation and warranty contained
in Section 5(k), which representations and warranties shall be true in all
respects) at and as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by Jaws of each of the representations and warranties
of Jaws contained in this Subscription Agreement as of the Closing Date and (ii)
Jaws shall have performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Subscription Agreement
to have been performed, satisfied or complied with by it at or prior to Closing.

 

4.       Further Assurances. At the Closing, the parties hereto shall execute
and deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

 



 

 

 

5.       Jaws Representations and Warranties. Jaws represents and warrants to
the Investor that:

 

a.       Jaws is an exempted company duly incorporated, validly existing and in
good standing under the laws of the Cayman Islands (to the extent such concept
exists in such jurisdiction). Jaws has all power (corporate or otherwise) and
authority to own, lease and operate its properties and conduct its business as
presently conducted and to enter into, deliver and perform its obligations under
this Subscription Agreement. As of the Closing Date, following the
Domestication, Jaws will be duly incorporated, validly existing as a corporation
and in good standing under the laws of the State of Delaware.

 

b.       As of the Closing Date, the Shares will be duly authorized and, when
issued and delivered to the Investor against full payment therefor in accordance
with the terms of this Subscription Agreement, the Shares will be validly
issued, fully paid and non-assessable and will not have been issued in violation
of or subject to any preemptive or similar rights created under Jaws’
certificate of incorporation (as amended to the Closing Date), by contract or
under the General Corporation Law of the State of Delaware.

 

c.       This Subscription Agreement has been duly authorized, executed and
delivered by Jaws and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of the Investor, this Subscription Agreement is
enforceable against Jaws in accordance with its terms, except as may be limited
or otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally, or (ii) principles of equity, whether considered at law or
equity.

 

d.       The execution and delivery of, and the performance of the transactions
contemplated by this Subscription Agreement, including the issuance and sale of
the Shares and the compliance by Jaws with all of the provisions of this
Subscription Agreement and the consummation of the transactions contemplated
herein will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of Jaws or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Jaws or any of its subsidiaries is a party or
by which Jaws or any of its subsidiaries is bound or to which any of the
property or assets of Jaws is subject that would reasonably be expected to have
a material adverse effect on the business, financial condition or results of
operations of Jaws and its subsidiaries, taken as a whole (a “Material Adverse
Effect”) or materially affect the validity of the Shares or the legal authority
of Jaws to comply in all material respects with the terms of this Subscription
Agreement; (ii) result in any violation of the provisions of the organizational
documents of Jaws or its subsidiaries; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over Jaws or its
subsidiaries or any of their properties that would reasonably be expected to
have a Material Adverse Effect or materially affect the validity of the Shares
or the legal authority of Jaws to comply in all material respects with this
Subscription Agreement.

 

e.       As of their respective dates, all reports (the “SEC Reports”) required
to be filed by Jaws with the U.S. Securities and Exchange Commission (the “SEC”)
complied in all material respects with the applicable requirements of the
Securities Act of 1933, as amended, (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of Jaws included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing and fairly present in all material respects the financial
position of Jaws as of and for the dates thereof and the results of operations
and cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments. A copy of each SEC Report is
available to the Investor via the SEC’s EDGAR system. There are no outstanding
or unresolved comments in comment letters received by Jaws from the staff of the
Division of Corporation Finance of the SEC with respect to any of the SEC
Reports.

 

f.       Jaws is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by Jaws of this Subscription Agreement (including, without
limitation, the issuance of the Shares), other than (i) filings with the SEC,
(ii) filings required by applicable state securities laws, (iii) filings
required in accordance with Section 12 of this Subscription Agreement, (iv)
filings required by the New York Stock Exchange, including with respect to
obtaining approval of Jaws’ shareholders, and (v) filings that the failure of
which to obtain would not be reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 



 

 

 

g.       Except for such matters as have not had and would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect, as
of the date hereof, there is no (i) action, suit, claim or other proceeding, in
each case by or before any governmental authority pending, or, to the knowledge
of Jaws, threatened against Jaws or (ii) judgment, decree, injunction, ruling or
order of any governmental entity or arbitrator outstanding against Jaws. Jaws is
in compliance with all applicable laws, except where such non-compliance would
not reasonably be expected to have a Material Adverse Effect.

 

h.        As of the date of this Subscription Agreement, the authorized capital
stock of Jaws consists of (i) 400,000,000 Class A ordinary shares, (ii)
40,000,000 Class B ordinary shares and (iii) 1,000,000 preference shares, each
with a par value of $0.0001 per share. As of the date of this Subscription
Agreement, (A) 69,000,000 Class A ordinary shares of Jaws are issued and
outstanding, (B) 17,250,000 Class B ordinary shares of Jaws are issued and
outstanding, (C) 33,533,333 warrants to purchase Class A ordinary shares of Jaws
are issued and outstanding, and (D) no preference shares are issued and
outstanding. All (1) issued and outstanding Class A ordinary shares and Class B
ordinary shares of Jaws have been duly authorized and validly issued, are fully
paid and are non-assessable and are not subject to preemptive rights and
(2) outstanding warrants have been duly authorized and validly issued and are
not subject to preemptive rights. Except as set forth above and pursuant to the
Other Subscription Agreements, the Transaction Agreement and the other
agreements and arrangements referred to therein or in the SEC Reports, as of the
date hereof, there are no outstanding options, warrants or other rights to
subscribe for, purchase or acquire from Jaws any Class A ordinary shares,
Class B ordinary shares or other equity interests in Jaws, or securities
convertible into or exchangeable or exercisable for such equity interests. As of
the date hereof, Jaws has no subsidiaries, other than Merger Sub, and does not
own, directly or indirectly, interests or investments (whether equity or debt)
in any person, whether incorporated or unincorporated. There are no shareholder
agreements, voting trusts or other agreements or understandings to which Jaws is
a party or by which it is bound relating to the voting of any securities of
Jaws, other than (1) as set forth in the SEC Reports and (2) as contemplated by
the Transaction Agreement.

 

i.       As of the date hereof, the issued and outstanding Shares of Jaws are
registered pursuant to Section 12(b) of the Exchange Act, and are listed for
trading on the New York Stock Exchange (“NYSE”) under the symbol “JWS” (it being
understood that the trading symbol will be changed in connection with the
Transaction). Except as disclosed in the SEC Reports, as of the date hereof,
there is no suit, action, proceeding or investigation pending or, to the
knowledge of Jaws, threatened against Jaws by NYSE or the SEC, respectively, to
prohibit or terminate the listing of Jaws’ Shares on NYSE or to deregister the
Shares under the Exchange Act. Jaws has taken no action that is designed to
terminate the registration of the Shares under the Exchange Act.

 

j.       Assuming the accuracy of the Investor’s representations and warranties
set forth in Section 6, no registration under the Securities Act is required for
the offer and sale of the Shares hereunder. The Shares (i) were not offered by
any form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act or any state securities laws.

 

k.       Jaws is not, and immediately after receipt of payment for the Shares
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

l.       Other than the Other Subscription Agreements, the Transaction Agreement
and any other agreement contemplated by the Transaction Agreement, Jaws has not
entered into any side letter or similar agreement with any Other Investor or any
other investor in connection with such Other Investor’s or investor’s direct or
indirect investment in Jaws (other than any side letter or similar agreement
relating to the transfer to any investor of (i) securities of Jaws by existing
securityholders of Jaws, which may be effectuated as a forfeiture to Jaws and
reissuance, or (ii) securities to be issued to the direct or indirect
securityholders of the Company pursuant to the Transaction Agreement). No Other
Subscription Agreement includes terms and conditions that are materially more
advantageous to any such Other Investor than the Investor hereunder, and such
Other Subscription Agreements have not been amended or modified in any material
respect following the date of this Subscription Agreement.

 



 

 

 

m.       Jaws has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
undersigned could become liable. Other than the Placement Agent (as defined
below), Jaws is not aware of any person that has been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of any Shares.

 

n.       Jaws acknowledges and agrees that, notwithstanding anything herein to
the contrary, the Shares may be pledged by Investor in connection with a bona
fide margin agreement, provided such pledge shall be (i) pursuant to an
available exemption from the registration requirements of the Securities Act or
(ii) pursuant to, and in accordance with, a registration statement that is
effective under the Securities Act at the time of such pledge, and the Investor
effecting a pledge of Shares shall not be required to provide Jaws with any
notice thereof; provided, however, that neither Jaws, the Company or their
respective counsels shall be required to take any action (or refrain from taking
any action) in connection with any such pledge, other than providing any such
lender of such margin agreement with an acknowledgment that the Shares are not
subject to any contractual prohibition on pledging or lock up, the form of such
acknowledgment to be subject to review and comment by Jaws in all respects.

 

6.       Investor Representations and Warranties. The Investor represents and
warrants to Jaws that:

 

a.       The Investor (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the applicable requirements set forth on Schedule A, (ii) is
acquiring the Shares only for his, her or its own account and not for the
account of others, or if the Investor is subscribing for the Shares as a
fiduciary or agent for one or more investor accounts, the Investor has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account, and (iii) is not acquiring the Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information set forth on Schedule A). The Investor is not an entity formed for
the specific purpose of acquiring the Shares.

 

b.       The Investor acknowledges and agrees that the Shares are being offered
in a transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The Investor acknowledges and agrees that the Shares may not be offered,
resold, transferred, pledged or otherwise disposed of by the Investor absent an
effective registration statement under the Securities Act except (i) to Jaws or
a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of clauses (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a restrictive legend to such effect and, as a result, the
Investor may not be able to readily offer, resell, transfer, pledge or otherwise
dispose of the Shares and may be required to bear the financial risk of an
investment in the Shares for an indefinite period of time. The Investor
acknowledges and agrees that the Shares will not be immediately eligible for
resale pursuant to Rule 144 promulgated under the Securities Act. The Investor
acknowledges and agrees that it has been advised to consult legal counsel prior
to making any offer, resale, transfer, pledge or disposition of any of the
Shares.

 

c.       The Investor acknowledges and agrees that the Investor is purchasing
the Shares from Jaws. The Investor further acknowledges that there have been no
representations, warranties, covenants and agreements made to the Investor by or
on behalf of Jaws, the Company, any of their respective affiliates or any
control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing or any other person or entity, expressly
or by implication, other than those representations, warranties, covenants and
agreements of Jaws expressly set forth in Section 5 of this Subscription
Agreement.

 

d.       The Investor’s acquisition and holding of the Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.

 



 

 

 

e.       The Investor acknowledges and agrees that the Investor has received
such information as the Investor deems necessary in order to make an investment
decision with respect to the Shares, including, with respect to Jaws, the
Transaction and the business of the Company and its subsidiaries. Without
limiting the generality of the foregoing, the Investor acknowledges that he, she
or it has reviewed the SEC Reports. The Investor acknowledges and agrees that
the Investor and the Investor’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the Investor and such Investor’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the Shares.

 

f.       The Investor became aware of this offering of the Shares solely by
means of direct contact between the Investor and Jaws, the Company or a
representative of Jaws or the Company, and the Shares were offered to the
Investor solely by direct contact between the Investor and Jaws, the Company or
a representative of Jaws or the Company. The Investor did not become aware of
this offering of the Shares, nor were the Shares offered to the Investor, by any
other means. The Investor acknowledges that the Shares (i) were not offered by
any form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act, or any state securities laws. The Investor
acknowledges that it is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person, firm or corporation
(including, without limitation, Jaws, the Company, the Placement Agent, any of
their respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing), other
than the representations and warranties of Jaws contained in Section 5 of this
Subscription Agreement, in making its investment or decision to invest in Jaws.

 

g.       The Investor acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares, including those set
forth in Jaws’ filings with the SEC. The Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares, and the Investor has sought
such accounting, legal and tax advice as the Investor has considered necessary
to make an informed investment decision.

 

h.       Alone, or together with any professional advisor(s), the Investor has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the Investor
and that the Investor is able at this time and in the foreseeable future to bear
the economic risk of a total loss of the Investor’s investment in Jaws. The
Investor acknowledges specifically that a possibility of total loss exists.

 

i.       In making its decision to purchase the Shares, the Investor has relied
solely upon independent investigation made by the Investor. Without limiting the
generality of the foregoing, the Investor has not relied on any statements or
other information provided by or on behalf of the Placement Agent or any of its
affiliates or any control persons, officers, directors, employees, partners,
agents or representatives of any of the foregoing concerning Jaws, the Company,
the Transaction, the Transaction Agreement, this Subscription Agreement or the
transactions contemplated hereby or thereby, the Shares or the offer and sale of
the Shares.

 

j.       The Investor acknowledges and agrees that no federal or state agency
has passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

k.       The Investor, if not an individual, has been duly formed or
incorporated and is validly existing and is in good standing under the laws of
its jurisdiction of formation or incorporation, with power and authority to
enter into, deliver and perform its obligations under this Subscription
Agreement.

 

l.       The execution, delivery and performance by the Investor of this
Subscription Agreement are within the powers of the Investor, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the Investor is a party or by which the Investor is bound, and, if the
Investor is not an individual, will not violate any provisions of the Investor’s
organizational documents, including, without limitation, its incorporation or
formation papers, bylaws, indenture of trust or partnership or operating
agreement, as may be applicable. The signature on this Subscription Agreement is
genuine, and the signatory, if the Investor is an individual, has legal
competence and capacity to execute the same or, if the Investor is not an
individual, the signatory has been duly authorized to execute the same, and,
assuming that this Subscription Agreement constitutes the valid and binding
agreement of Jaws, this Subscription Agreement constitutes a legal, valid and
binding obligation of the Investor, enforceable against the Investor in
accordance with its terms except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.

 



 

 

 

m.       The Investor is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (each, a “Prohibited
Investor”). The Investor agrees to provide law enforcement agencies, if
requested thereby, such records as required by applicable law, provided that the
Investor is permitted to do so under applicable law. If the Investor is a
financial institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et
seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT
Act”), and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
the Investor maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act. To the extent required,
it maintains policies and procedures reasonably designed for the screening of
its investors against the OFAC sanctions programs, including the OFAC List. To
the extent required by applicable law, the Investor maintains policies and
procedures reasonably designed to ensure that the funds held by the Investor and
used to purchase the Shares were legally derived.

 

n.       No disclosure or offering document has been prepared by Credit Suisse
Securities (USA) LLC or any of its affiliates (the “Placement Agent”) in
connection with the offer and sale of the Shares.

 

o.       Neither the Placement Agent, nor any of its affiliates nor any control
persons, officers, directors, employees, partners, agents or representatives of
any of the foregoing have made any independent investigation with respect to
Jaws, the Company or its subsidiaries or any of their respective businesses, or
the Shares or the accuracy, completeness or adequacy of any information supplied
to the Investor by Jaws.

 

p.       In connection with the issue and purchase of the Shares, the Placement
Agent has not acted as the Investor’s financial advisor or fiduciary.

 

q.       The Investor has or has commitments to have and, when required to
deliver payment to Jaws pursuant to Section 2 above, will have, sufficient funds
to pay the Subscription Amount and consummate the purchase and sale of the
Shares pursuant to this Subscription Agreement.

 

r.       The Investor acknowledges that the purchase and sale of Shares
hereunder meets the exemptions from filing under FINRA Rule 5123(b)(1).

 

s.       The Investor acknowledges that Placement Agent may have acquired, or
during the term of the Shares may acquire, non-public information with respect
to Jaws, which the Investor agrees, subject to requirements under applicable
law, need not be provided to it.

 



 

 

 

7.       Registration Rights.

 

a.       In the event that the Shares are not registered in connection with the
consummation of the Transaction, Jaws agrees that, within thirty (30) calendar
days after the consummation of the Transaction (the “Filing Deadline”), it will
file with the SEC (at its sole cost and expense) a registration statement
registering the resale of the Shares (the “Registration Statement”), and it
shall use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof, but no later
than the earlier of (i) ninety (90) calendar days after the filing thereof (or
one hundred twenty (120) calendar days after the filing thereof if the SEC
notifies Jaws that it will “review” the Registration Statement) and (ii) ten
(10) business days after Jaws is notified (orally or in writing, whichever is
earlier) by the SEC that the Registration Statement will not be “reviewed” or
will not be subject to further review (such date, the “Effectiveness Date”).
Jaws agrees to cause such Registration Statement, or another shelf registration
statement that includes the Shares to be sold pursuant to this Subscription
Agreement, to remain effective until the earliest of (i) the fourth anniversary
of the Closing, (ii) the date on which the Investor ceases to hold any Shares
issued pursuant to this Subscription Agreement, or (iii) on the first date on
which the Investor is able to sell all of its Shares issued pursuant to this
Subscription Agreement (or shares received in exchange therefor) under Rule 144
of the Securities Act within 90 days without limitation as to the amount of such
securities that may be sold and without the requirement for Jaws to be in
compliance with the current public information requirement under Rule 144 (the
earliest of (i)–(iii) being the “Expiration”). The Investor agrees to disclose
its ownership to Jaws upon request to assist it in making the determination
described above. The Investor acknowledges and agrees that Jaws may suspend the
use of any such registration statement if it determines that in order for such
registration statement not to contain a material misstatement or omission, an
amendment thereto would be needed to include information that would at that time
not otherwise be required in a current, quarterly, or annual report under the
Exchange Act, provided, that (A) Jaws shall not so delay filing or so suspend
the use of the Registration Statement for a period of more than ninety (90)
consecutive days or more than a total of one hundred-twenty (120) calendar days,
in each case in any three hundred sixty (360) day period, (B) Jaws shall have a
bona fide business purpose for not making such information public and (C) Jaws
shall use commercially reasonable efforts to make such registration statement
available for the sale by the Investor of such securities as soon as practicable
thereafter. Jaws’ obligations to include the Shares issued pursuant to this
Subscription Agreement (or shares issued in exchange therefor) for resale in the
Registration Statement are contingent upon the Investor furnishing in writing to
Jaws such information regarding the Investor, the securities of Jaws held by the
Investor and the intended method of disposition of such Shares, which shall be
limited to non-underwritten public offerings, as shall be reasonably requested
by Jaws to effect the registration of such Shares, and shall execute such
documents in connection with such registration as Jaws may reasonably request
that are customary of a selling stockholder in similar situations, provided,
however, that the Investor shall not in connection with the foregoing be
required to execute any lock-up or similar agreement or otherwise be subject to
any contractual restriction on the ability to transfer the Shares. Jaws will
provide a draft of the Registration Statement to the Investor for review at
least two (2) business days in advance of filing the Registration Statement. So
long as the Investor delivers to Jaws a completed questionnaire (which shall
include representations and warranties as to relevant matters), the Investor
shall not be identified as a statutory underwriter in the Registration Statement
unless in response to a comment or request from the staff of the SEC or another
regulatory agency; provided, however, that if the SEC requests that the Investor
be identified as a statutory underwriter in the Registration Statement, the
Investor will have an opportunity to withdraw from the Registration Statement.
For purposes of clarification, any failure by Jaws to file the Registration
Statement by the Filing Deadline or to effect such Registration Statement by the
Effectiveness Date shall not otherwise relieve Jaws of its obligations to file
or effect the Registration Statement set forth in this Section 7.

  

b.       Prior to the Expiration, Jaws shall advise the Investor within three
(3) business days (at Jaws’s expense): (i) when a Registration Statement or any
post-effective amendment thereto has become effective; (ii) of the issuance by
the SEC of any stop order suspending the effectiveness of any Registration
Statement or the initiation of any proceedings for such purpose; (iii) of the
receipt by Jaws of any notification with respect to the suspension of the
qualification of the Shares included therein for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and (iv) subject
to the provisions in this Subscription Agreement, of the occurrence of any event
that requires the making of any changes in any Registration Statement or
prospectus so that, as of such date, the statements therein are not misleading
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading (provided
that any such notice pursuant to this Section 7(b)(iv) shall solely provide that
the use of the Registration Statement or prospectus has been suspended without
setting forth the reason for such suspension). Jaws shall use its commercially
reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of any Registration Statement as soon as reasonably practicable.
Upon the occurrence of any event contemplated in clauses (i) through (iv) above,
except for such times as Jaws is permitted hereunder to suspend, and has
suspended, the use of a prospectus forming part of a registration statement,
Jaws shall use its commercially reasonable efforts to as soon as reasonably
practicable prepare a post-effective amendment to such registration statement or
a supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The Investor
agrees that it will immediately discontinue offers and sales of the Shares using
a Registration Statement until the Investor receives copies of a supplemental or
amended prospectus that corrects the misstatement(s) or omission(s) referred to
above in clause (iv) and receives notice that any post-effective amendment has
become effective or unless otherwise notified by Jaws that it may resume such
offers and sales. If so directed by Jaws, the Investor will deliver to Jaws or,
in the Investor’s sole discretion destroy, all copies of the prospectus covering
the Shares in the Investor’s possession; provided, however, that this obligation
to deliver or destroy all copies of the prospectus covering the Shares shall not
apply (x) to the extent the Investor is required to retain a copy of such
prospectus in order to comply with applicable legal, regulatory, self-regulatory
or professional requirements or in accordance with a bona fide pre-existing
document retention policy or (y) to copies stored electronically on archival
servers as a result of automatic data back-up.

 



 

 

 

c.       Prior to the Expiration, Jaws will use commercially reasonable efforts
to file all reports necessary to enable the undersigned to resell the Shares
pursuant to the Registration Statement. For as long as the Investor holds
Shares, Jaws will use commercially reasonable efforts to file all reports
necessary to enable the undersigned to resell the Shares pursuant to Rule 144 of
the Securities Act (when Rule 144 of the Securities Act becomes available to the
Investor). In addition, in connection with any sale, assignment, transfer or
other disposition of the Shares by the Investor pursuant to Rule 144 or pursuant
to any other exemption under the Securities Act such that the Shares held by the
Investor become freely tradable and upon compliance by the Investor with the
requirements of this Subscription Agreement, if requested by the Investor, Jaws
shall cause the transfer agent for the Shares (the “Transfer Agent”) to remove
any restrictive legends related to the book entry account holding such Shares
and make a new, unlegended entry for such book entry Shares sold or disposed of
without restrictive legends within two (2) trading days of any such request
therefor from the Investor, provided that Jaws and the Transfer Agent have
timely received from the Investor customary representations and other
documentation reasonably acceptable to Jaws and the Transfer Agent in connection
therewith. Subject to receipt from the Investor by Jaws and the Transfer Agent
of customary representations and other documentation reasonably acceptable to
Jaws and the Transfer Agent in connection therewith, including, if required by
the Transfer Agent, an opinion of Jaws’s counsel, in a form reasonably
acceptable to the Transfer Agent, to the effect that the removal of such
restrictive legends in such circumstances may be effected under the Securities
Act, the Investor may request that Jaws remove any legend from the book entry
position evidencing its Shares following the earliest of such time as such
Shares (i) (x) are subject to or (y) have been or are about to be sold or
transferred pursuant to an effective registration statement, (ii) have been or
are about to be sold pursuant to Rule 144, or (iii) are eligible for resale
under Rule 144(b)(1) or any successor provision without the requirement for Jaws
to be in compliance with the current public information requirement under Rule
144 and without volume or manner-of-sale restrictions applicable to the sale or
transfer of such Shares. If restrictive legends are no longer required for such
Shares pursuant to the foregoing, Jaws shall, in accordance with the provisions
of this section and within two (2) trading days of any request therefor from the
Investor accompanied by such customary and reasonably acceptable representations
and other documentation referred to above establishing that restrictive legends
are no longer required, deliver to the Transfer Agent irrevocable instructions
that the Transfer Agent shall make a new, unlegended entry for such book entry
Shares. Jaws shall be responsible for the fees of its Transfer Agent and all DTC
fees associated with such issuance.

 

d.       Indemnification.

 

(i)       Jaws agrees to indemnify and hold harmless, to the extent permitted by
law, the Investor, its directors, and officers, employees, and agents, and each
person who controls the Investor (within the meaning of the Securities Act or
the Exchange Act) and each affiliate of the Investor (within the meaning of Rule
405 under the Securities Act) from and against any and all losses, claims,
damages, liabilities and expenses (including, without limitation, any reasonable
attorneys’ fees and expenses incurred in connection with defending or
investigating any such action or claim) caused by any untrue or alleged untrue
statement of material fact contained in any Registration Statement, prospectus
included in any Registration Statement or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to Jaws by or on behalf of the Investor
expressly for use therein.

 

(ii)       The Investor agrees, severally and not jointly with any person that
is a party to the Other Subscription Agreements, to indemnify and hold harmless
Jaws, its directors and officers and agents and each person who controls Jaws
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by the Investor expressly for
use therein. In no event shall the liability of the Investor be greater in
amount than the dollar amount of the net proceeds received by the Investor upon
the sale of the Shares purchased pursuant to this Subscription Agreement giving
rise to such indemnification obligation.

 



 

 

 

(iii)       Any person entitled to indemnification herein shall (1) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (2) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent. An indemnifying party who elects
not to assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of legal counsel to any indemnified party a conflict of interest exists between
such indemnified party and any other of such indemnified parties with respect to
such claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

(iv)       The indemnification provided for under this Subscription Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, employee, agent,
affiliate or controlling person of such indemnified party and shall survive the
transfer of the Shares purchased pursuant to this Subscription Agreement.

 

(v)       If the indemnification provided under this Section 7(d) from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses or other liabilities referred to above shall be
deemed to include, subject to the limitations set forth above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this Section 7(d) from any person
who was not guilty of such fraudulent misrepresentation. In no event shall the
liability of the Investor be greater in amount than the dollar amount of the net
proceeds received by the Investor upon the sale of the Shares purchased pursuant
to this Subscription Agreement giving rise to such contribution obligation.

 

8.       Termination. This Subscription Agreement shall terminate and be void
and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) such date and
time as the Transaction Agreement is terminated in accordance with its terms
without being consummated, (b) upon the mutual written agreement of each of the
parties hereto and the Company to terminate this Subscription Agreement, (c)
Jaws’ notification to the Investor in writing that it has, with the written
consent of the Company, abandoned its plans to move forward with the
Transaction, (d) July 11, 2021, if the Closing has not occurred by such date, or
(e) if any of the conditions to Closing set forth in Section 3 of this
Subscription Agreement are not satisfied or waived, or are not capable of being
satisfied, on or prior to the Closing and, as a result thereof, the transactions
contemplated by this Subscription Agreement will not be and are not consummated
at the Closing (the termination events described in clauses (a)–(e) above,
collectively, the “Termination Events”); provided that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from any such willful
breach. Jaws shall notify the Investor in writing of the termination of the
Transaction Agreement promptly after the termination of such agreement. Upon the
occurrence of any Termination Event, this Subscription Agreement shall be void
and of no further effect and any monies paid by the Investor to Jaws in
connection herewith shall promptly (and in any event within one business day)
following the Termination Event be returned to the Investor.

 



 

 

 

9.       Trust Account Waiver. The Investor acknowledges that Jaws is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving Jaws and
one or more businesses or assets. The Investor further acknowledges that, as
described in Jaws’ prospectus relating to its initial public offering dated May
13, 2020 (the “Prospectus”) available at www.sec.gov, substantially all of Jaws’
assets consist of the cash proceeds of Jaws’ initial public offering and private
placement of its securities, and substantially all of those proceeds have been
deposited in a trust account (the “Trust Account”) for the benefit of Jaws, its
public shareholders and the underwriters of Jaws’ initial public offering.
Except with respect to interest earned on the funds held in the Trust Account
that may be released to Jaws to pay its tax obligations, if any, the cash in the
Trust Account may be disbursed only for the purposes set forth in the
Prospectus. For and in consideration of Jaws entering into this Subscription
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
Investor hereby irrevocably waives any and all right, title and interest, or any
claim of any kind it has or may have in the future, in or to any monies held in
the Trust Account, and agrees not to seek recourse against the Trust Account as
a result of, or arising out of, this Subscription Agreement; provided, however,
that nothing in this Section 9 shall be deemed to limit the Investor’s right,
title, interest or claim to any monies held in the Trust Account by virtue of
its record or beneficial ownership of any Class A Shares other than the Class A
Shares purchased by it pursuant to this Subscription Agreement, pursuant to a
validly exercised redemption right with respect to any such Class A Shares.

 

10.       Miscellaneous.

 

a.       Neither this Subscription Agreement nor any rights that may accrue to
the Investor hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned; provided that the Investor may assign its rights and
obligations under this Subscription Agreement to one or more of its affiliates
(including other investment funds or accounts managed or advised by the
investment manager who acts on behalf of the Investor or an affiliate thereof);
provided, that no such assignment shall relieve the Investor of its obligations
hereunder.

 

b.       Jaws may request from the Investor such additional information as Jaws
may deem necessary to register the resale of the Shares and evaluate the
eligibility of the Investor to acquire the Shares, and the Investor shall
provide such information as may reasonably be requested, to the extent readily
available and to the extent consistent with the Investor’s internal policies and
procedures; provided that Jaws agrees to keep any such information provided by
the Investor confidential except (i) as required by the federal securities law
or pursuant to other routine proceedings of regulatory authorities or (ii) to
the extent such disclosure is required by law, at the request of the staff of
the SEC or regulatory agency or under the regulations of any national securities
exchange on which Jaws’ securities are listed for trading. The Investor
acknowledges and agrees that if it does not provide Jaws with such requested
information, Jaws may not be able to register the Investor's Shares for resale
pursuant to Section 7 hereof. The Investor acknowledges that Jaws may file a
form of this Subscription Agreement that does not identify the Investor with the
SEC as an exhibit to a periodic report or a registration statement of Jaws.

 

c.       The Investor acknowledges that Jaws, the Placement Agent and, following
the Closing, the Company, will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in Section 6 of this
Subscription Agreement. Prior to the Closing, each party hereto agrees to
promptly notify the other parties hereto and the Placement Agent if any of their
respective acknowledgments, understandings, agreements, representations and
warranties set forth in Section 5 or Section 6, as applicable, above are no
longer accurate in any material respect (other than those acknowledgments,
understandings, agreements, representations and warranties qualified by
materiality, in which case such party shall notify the other parties and the
Placement Agent if they are no longer accurate in any respect). Each party
acknowledges and agrees that each purchase by the Investor, and each sale by
Jaws, of Shares from Jaws will constitute a reaffirmation of their respective
acknowledgments, understandings, agreements, representations and warranties set
forth in Section 6 (as modified by any such notice) by the Investor as of the
time of such purchase.

 



 

 

 

d.       Jaws, the Company and the Placement Agent are each irrevocably
authorized to produce this Subscription Agreement or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby; provided, however, that the
foregoing clause of this Section 10(d) shall not give the Company or the
Placement Agent any rights other than those expressly set forth herein and,
without limiting the generality of the foregoing and for the avoidance of doubt,
in no event shall the Company be entitled to rely on any of the representations
and warranties of Jaws set forth in this Subscription Agreement.

 

e.       All of the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

 

f.       This Subscription Agreement may not be modified, waived or terminated
(other than pursuant to the terms of Section 8 above) except by an instrument in
writing, signed by each of the parties hereto, provided, however, that no
modification or waiver by Jaws of the provisions of this Subscription Agreement
shall be effective without the prior written consent of the Company (other than
modifications or waivers that are solely ministerial in nature or otherwise
immaterial and do not affect any economic or any other material term of this
Subscription Agreement). No failure or delay of either party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder.

 

g.       This Subscription Agreement (including the schedule hereto) constitutes
the entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as set forth in Section 8(b),
Section 10(c), Section 10(d), Section 10(f), this Section 10(g) and the last
sentence of Section 10(k) with respect to the persons specifically referenced
therein, this Subscription Agreement shall not confer any rights or remedies
upon any person other than the parties hereto, and their respective successor
and assigns, and the parties hereto acknowledge that such persons so referenced
are third party beneficiaries of this Subscription Agreement with right of
enforcement for the purposes of, and to the extent of, the rights granted to
them, if any, pursuant to the applicable provisions.

 

h.       Except as otherwise provided herein, this Subscription Agreement shall
be binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

i.       If any provision of this Subscription Agreement shall be adjudicated by
a court of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions of this
Subscription Agreement shall not in any way be affected or impaired thereby and
shall continue in full force and effect.

 

j.       This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

k.       The parties hereto acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Subscription Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Subscription Agreement,
without posting a bond or undertaking and without proof of damages, to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise. The parties hereto acknowledge and
agree that the Company and the Placement Agent shall be entitled to rely on the
provisions of the Subscription Agreement of which the Company and the Placement
Agent are each an express third party beneficiary, in each case, on the terms
and subject to the conditions set forth herein.

 



 

 

 

l.       If any change in the number, type or classes of authorized shares of
Jaws (including the Shares), other than as contemplated by the Transaction
Agreement or any agreement contemplated by the Transaction Agreement, shall
occur between the date hereof and immediately prior to the Closing by reason of
reclassification, recapitalization, stock split (including reverse stock split)
or combination, exchange or readjustment of shares, or any stock dividend, the
number of Shares issued to the Investor shall be appropriately adjusted to
reflect such change.

 

m.       This Subscription Agreement shall be governed by and construed in
accordance with the laws of the State of New York (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters (including any action, suit, litigation, arbitration,
mediation, claim, charge, complaint, inquiry, proceeding, hearing, audit,
investigation or reviews by or before any governmental entity related hereto),
including matters of validity, construction, effect, performance and remedies.

 

n.       THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE
SUPREME COURT OF THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN THIS SECTION 10(l) OF THIS SUBSCRIPTION
AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10(l).

 

o.       Any notice or communication required or permitted hereunder to be given
to the Investor shall be in writing and either delivered personally, emailed or
sent by overnight mail via a reputable overnight carrier, or sent by certified
or registered mail, postage prepaid, to such address(es) or email address(es)
set forth on the signature page hereto, and shall be deemed to be given and
received (i) when so delivered personally, (ii) when sent, with no mail
undeliverable or other rejection notice, if sent by email, or (iii) three (3)
business days after the date of mailing to the address below or to such other
address or addresses as the Investor may hereafter designate by notice to Jaws.

 

11.       Non-Reliance and Exculpation. The Investor acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agent, any of its affiliates or any control persons, officers,
directors, employees, partners, agents or representatives of any of the
foregoing), other than the statements, representations and warranties of Jaws
expressly contained in Section 5 of this Subscription Agreement, in making its
investment or decision to invest in Jaws. The Investor acknowledges and agrees
that, other than the statements, representations and warranties of Jaws
expressly contained in Section 5 of this Subscription Agreement, none of (i) any
other investor pursuant to this Subscription Agreement or any other subscription
agreement related to the private placement of the Shares (including the
investor’s respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing) or (ii)
the Placement Agent, its affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing shall
have any liability to the Investor, or to any other investor, pursuant to,
arising out of or relating to this Subscription Agreement or any other
subscription agreement related to the private placement of the Shares, the
negotiation hereof or thereof or its subject matter, or the transactions
contemplated hereby or thereby, including, without limitation, with respect to
any action heretofore or hereafter taken or omitted to be taken by any of them
in connection with the purchase of the Shares or with respect to any claim
(whether in tort, contract or otherwise) for breach of this Subscription
Agreement or in respect of any written or oral representations made or alleged
to be made in connection herewith, as expressly provided herein, or for any
actual or alleged inaccuracies, misstatements or omissions with respect to any
information or materials of any kind furnished by Jaws, the Company, the
Placement Agent or any Non-Party Affiliate concerning Jaws, the Company, the
Placement Agent, any of their controlled affiliates, this Subscription Agreement
or the transactions contemplated hereby. For purposes of this Subscription
Agreement, “Non-Party Affiliates” means each former, current or future officer,
director, employee, partner, member, manager, direct or indirect equityholder or
affiliate of Jaws, the Company, the Placement Agent or any of Jaws’, the
Company’s or the Placement Agent’s controlled affiliates or any family member of
the foregoing.

 



 

 

 

12.       Disclosure. Jaws shall, by 9:00 a.m., New York City time, on the first
(1st) business day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the SEC a Current
Report on Form 8-K (collectively, the “Disclosure Document”) disclosing all
material terms of the transactions contemplated hereby and by the Other
Subscription Agreements, the Transaction and any other material, nonpublic
information that Jaws has provided to the Investor at any time prior to the
filing of the Disclosure Document. Upon the issuance of the Disclosure Document,
to the actual knowledge of Jaws, the Investor shall not be in possession of any
material, non-public information received from Jaws or any of its officers,
directors, or employees or agents, and the Investor shall no longer be subject
to any confidentiality or similar obligations under any current agreement,
whether written or oral, with Jaws, the Placement Agent or any of their
respective affiliates, relating to the transactions contemplated by this
Subscription Agreement. Notwithstanding anything in this Subscription Agreement
to the contrary, Jaws shall not publicly disclose the name of the Investor, its
investment advisor or any of their respective affiliates or advisers, or include
the name of the Investor, its investment advisor or any of their respective
affiliates or advisers in any press release or in any filing with the SEC or any
regulatory agency or trading market, without the prior written consent of the
Investor, except (i) as required by the federal securities law or pursuant to
other routine proceedings of regulatory authorities or (ii) to the extent such
disclosure is required by law, at the request of the staff of the SEC or
regulatory agency or under the regulations of any national securities exchange
on which Jaws’ securities are listed for trading; provided, however, that Jaws
shall provide Investor with prior written notice of such disclosure permitted
under clauses (i) and (ii).

 

[SIGNATURE PAGES FOLLOW]

 



 

 

 

IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor: State/Country of Formation or Domicile:
By:  _____________________________________  
Name:  ___________________________________  
Title:  ___________________________________   Name in which Shares are to be
registered (if different): Date: ________, 2020 Investor’s EIN:   Business
Address-Street: Mailing Address-Street (if different): City, State, Zip: City,
State, Zip: Attn:  ____________________________________
Attn:  ____________________________________ Telephone No.: Telephone No.:
Facsimile No.: Facsimile No.: Number of Shares subscribed for:   Aggregate
Subscription Amount: $ Price Per Share: $10.00

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by Jaws in the Closing
Notice.

 



 

 

 

IN WITNESS WHEREOF, Jaws has accepted this Subscription Agreement as of the date
set forth below.

 



  JAWS ACQUISITION CORP.       By:      Name:
Title:  
 

  

Date: , 2020

 

 

 

 



 

SCHEDULE A

 

 

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS

 

  (Please check the applicable subparagraphs):

 

☐We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

 

  (Please check the applicable subparagraphs):

 

  1. ☐  We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities
Act), and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

2.☐  We are not a natural person.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”

 

☐  Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

 

☐  Any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

 

☐  Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

 

☐  Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

 

☐  Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

 

☐  Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

This page should be completed by the Investor

and constitutes a part of the Subscription Agreement.

 

 

 



 

 

 